DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-19 allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a switching circuit, an input end of which is interconnected with the output end of the power circuit and the write protection signal control end, an output end of the switching circuit being grounded, a controlled end of the switching circuit being connected to the write control signal output end; the timing controller is configured to control the switching circuit to be in a normally turn-off state, and control the switching circuit to be turned on when receiving a data write instruction to the memory in combination with the other limitations thereof as is recited in the claim. Claims 2-8 depend on claim 1.

Regarding claim 9: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a switching circuit, an input end of which is interconnected with the output end of the power circuit and the write protection signal control end, an output end of the switching circuit being grounded, a controlled end of the switching circuit being connected to the write control signal output end; the timing controller is configured to control the switching circuit to be in a normally turn-off state, and control the switching circuit to be turned on when receiving a data write instruction to the memory in combination with the other limitations thereof as is recited in the claim.

Regarding claim 10: The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach or suggest the claimed limitation of a switching circuit, an input end of which is interconnected with the output end of the power circuit and the write protection signal control end, an output end of the switching circuit being grounded, a controlled end of the switching circuit being connected to the write control signal output end; the timing controller is configured to control the switching circuit to be in a normally turn-off state, and control the switching circuit to be turned on when receiving a data write instruction to the {FR-19044-USPT/00910762v1 116memory in combination with the other limitations thereof as is recited in the claim. Claims 11-19 depend on claim 10.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827